Appeal from a judgment, entered August 3, 1976, upon a decision of the Court of Claims. This is an appeal by the claimant from a judgment in his favor in the amount of $10,000 on his claim for false arrest and malicious prosecution on the ground that the award was inadequate. The State of New York does not appeal. Claimant’s main contention is that there is a different measure of damages for false arrest and for malicious prosecution, wherefore the award of one sum on both causes of action was inadequate. While there are indeed elements of the measure of damages common to each of these distinct torts, there can never be a complete overlap. Some of the damages arising out of features unique to false arrest, such as the illegal detention, terminate at the time of arraignment, while others, such as humiliation and injury to reputation, are exacerbated if a wrongful prosecution follows. We do not feel it necessary, however, to engage in an extended analysis of the precision with which damages must be allocated between the one tort or the other, for upon our review of the record we are satisfied that the award of $10,000 is adequate to compensate this claimant for the full measure of injury inflicted upon him by the commission of both wrongs. We disagree with the statement of the Court of Claims that an award of $10,000 would have been appropriate on either the false arrest claim or the malicious prosecution claim standing alone, but we conclude that a total award of $10,000 on both claims is adequate. Judgment *645affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Main and Herlihy, JJ., concur.